UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1699



HERBERT ARTHUR CONSIDDER,

                                              Plaintiff - Appellant,

          versus


EDDIE SHEPPARD; TOM AUSTIN; GREG ATLER;
HALMODE APPAREL, INCORPORATED, a/k/a Kelwood &
Company,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-1072-R)


Submitted:   October 20, 1998             Decided:   November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert Arthur Considder, Appellant Pro Se. William Fain Ruther-
ford, Jr., Kerith Cohen, FLIPPIN, DENSMORE, MORSE, RUTHERFORD &
JESSEE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert A. Considder appeals the district court’s order deny-

ing his Fed. R. Civ. P. 59 motion for reconsideration of its order

dismissing his claims under the American with Disabilities Act, 42

U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 1998), and the Age Dis-

crimination in Employment Act, 29 U.S.C. §§ 621-634 (1994). We have

reviewed the record and find no reversible error.          Accordingly, we

affirm   on   the   reasoning   of   the   district   court.   Considder   v.

Sheppard, No. CA-96-1072-R (W.D. Va. Mar. 17, 1998; Apr 13, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2